376 So.2d 484 (1979)
Charlotte Jean MATTHEWS, Appellant,
v.
Kenneth R. MATTHEWS, Appellee.
No. 79-1496.
District Court of Appeal of Florida, Third District.
November 13, 1979.
Gary S. Gostel, Miami, for appellant.
Marks & Leinoff and Allan B. Marks, Miami, for appellee.
Before BARKDULL and NESBITT, JJ., and CHARLES CARROLL (Ret.), Associate Judge.
PER CURIAM.
The trial court changed custody from a mother to a father, and altered support payments without prior pleadings or notice. This is error. See: Cortina v. Cortina, 98 So.2d 334 (Fla. 1957); Scheer v. Scheer, 132 So.2d 456 (Fla.3d DCA 1961); Purvis v. Carter, 303 So.2d 681 (Fla.4th DCA 1974); *485 Childress v. Childress, 309 So.2d 581 (Fla.3d DCA 1975); Kranis v. Kranis, 313 So.2d 135 (Fla.3d DCA 1975); Smithwick v. Smithwick, 343 So.2d 945 (Fla.3d DCA 1977); Kaken v. Neubauer, 374 So.2d 49 (Fla.3d DCA 1979).
The order dated July 17, 1979, so far as it purported to change custody and alter support payments, be and the same is hereby reversed.
Reversed.